FLETCHER, Judge
(concurring in part and dissenting in part):
I conclude that the record supports a finding by the trial judge that appellant was guilty as charged.
The law from this Court, not the Uniform Code of Military Justice, requires the staff judge advocate in his post trial review to set forth and give definition to all applicable principles of law. I disagree with this requirement.
In all cases, trial judges will have applied the facts to the law either by findings or by approving the verdict announced by the jury and a lawyer, counsel to command, will have applied the facts to the law before the post trial review is submitted to the convening authority. To continue the fiction that convening authorities will make findings as to the law and facts different from the conclusions of their counsel puts military justice out of focus.1 To consider that command persons will independently determine the law rather than accept the conclusion of their counsel gives the perception that an educated guess is better than a well-reasoned legal conclusion. We are submitting to the public the wrong picture, for an educated guess does not equate in any way to a conclusion legally arrived at.2
In the present case, the facts set forth in the post trial review and the conclusion that they fall within the matter charged, are found to be correct by this Court. The fault my Brothers find is that the commander was not provided the opportunity to determine which gradation of gray in this area of the law was applicable. If this is to remain the interpretation of the law, we are unnecessarily diverting the commander’s energy and attention from his pressing duty of preparation for defense of this country.

. Article 6(b), Uniform Code of Military Justice, 10 U.S.C. § 806(b).


. United States v. Morrison, 3 M.J. 408, 409 (C.M.A.1977) (Fletcher, C. J., concurring in the result).